DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because each of the figures should be placed on an individual piece of paper.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the swivel head from claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-5, 10, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 2, recites “a plastic” which is indefinite because it is unclear what the difference is between the plastic from claim 3 and the fiber-reinforced plastic from claim 1, line 2.  Is the Applicant referring to the same structures in claims 1 and 3?
Claim 5, lines 1-2, recites “a loop around the bearing” which is indefinite because it is unclear what the difference is between the loop from claim 5 and the loop from claim 1.  Does the invention have two loops around the bearing?
Claim 10, lines 1-2, recites “the component is connected to the enclosing short-fiber reinforced, long-fiber reinforced, or unreinforced thermoplastic” which is indefinite because claim 1 discloses that the component is comprised of a fiber-reinforced plastic therefore it would appear that the component and the fiber-reinforced plastic are a unitary structure.  How can the component be connected to the plastic material when the component is formed of the plastic material?  Would the component inherently be connected to the plastic material?
Claim 24, lines 1-2, recites “one or more fibers in the short-fiber reinforced thermoplastic and/or long-fiber reinforced thermoplastic is selected” which is indefinite because claim 24 depends from claim 4, and claim 4 discloses that the plastic is either short, long, or unreinforced thermoplastic therefore it appears that the one or more fibers cannot be both a short fiber and a long fiber.  The Applicant is advised to remove the “and” limitation from the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 9, 12, 13, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (US 5,129,148).
Regarding claim 1, Adams et al. discloses a rod end comprising:
a bearing (8, 10), wherein the bearing is at least partially enclosed by a component (6) comprising a fiber-reinforced plastic (38) that extends, at least partially, in the form of a loop (see Figure 5) around the bearing.
Regarding claim 3, Adams et al. discloses that the bearing and/or the component is at least partially enclosed by a plastic (polyimide resin is a type of plastic).
Regarding claim 5, Adams et al. discloses that the fiber-reinforced plastic forming a loop around the bearing extends at least partially into a threaded stem (4).
Regarding claim 9, Adams et al. discloses that the component extends in a threaded stem (4) and conforms to a thread profile (the profile of the threads of 4; Column 4 / Lines 39-42) of the threaded stem.
Regarding claim 12, Adams et al. discloses that the bearing comprises a metallic material, a plastic material (8 and 10 are formed of a polyimide resin which is a form of plastic), a fiber material, or a combination thereof.
Regarding claim 13, Adams et al. discloses that the component comprises one or more fibers selected from the group consisting of: carbon fibers (Column 5 / Lines 6-7), basalt fibers, aramid fibers, plastic fibers, cotton fibers, metal fibers, glass fibers, and combinations thereof.
Regarding claim 16, Adams et al. discloses that the rod end is an attachment element on a connecting rod (14) with internal thread (16).
Regarding claim 17, Adams et al. discloses that the rod end comprises a threaded stem (4), and wherein the rod end is secured to the connecting rod by a lock washer (28) and a lock nut (26).
Regarding claim 19, Adams et al. discloses that the rod end is in the form of a swivel head (10 can swivel).
Claims 1-4, 6-8, 10, 11, 13, 14, and 22-25 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Coppola et al. (US 10,794,419 B2).
Regarding claim 1, Coppola et al. discloses a rod end comprising:
a bearing (38), wherein the bearing is at least partially enclosed by a component comprising a fiber-reinforced plastic (34) that extends, at least partially, in the form of a loop around the bearing.
Regarding claim 2, Coppola et al. discloses that the fiber-reinforced plastic is a continuous-fiber reinforced thermoplastic (Column 4 / Lines 31-43).
Regarding claim 3, Coppola et al. discloses that the bearing and/or the component is at least partially enclosed by a plastic (Column 4 / Line 42 discloses that the fibers can be made of polyethylene which is a type of plastic).
Regarding claim 4, Coppola et al. discloses that the plastic is short-fiber reinforced thermoplastic (the Applicant discloses that carbon fiber can be viewed as a form of short-fiber and Column 4 / Lines 37-38 discloses the use of thermoplastic thus meeting the claim limitation), long-fiber reinforced thermoplastic, or unreinforced thermoplastic.
Regarding claim 6, Coppola et al. discloses that the component comprises unidirectional continuous-fiber reinforced thermoplastic (Column 4 / Lines 37-38 discloses the use of thermoplastic and Column 5 / Lines 3-6 discloses that the fibers are continuous).
Regarding claim 7, Coppola et al. discloses that the component comprises multiple layers of continuous-fiber reinforced thermoplastic (there are multiple 34s in Figure 2; Column 4 / Lines 37-38 discloses the use of thermoplastic and Column 5 / Lines 3-6 discloses that the fibers are continuous).
Regarding claim 8, Coppola et al. discloses that the bearing is fully enclosed one time or multiple times by continuous-fiber reinforced thermoplastic (34 wraps around the bearing at least one time as shown in Figure 2).
Regarding claim 10, Coppola et al. discloses that the component is connected to the enclosing short-fiber reinforced, long-fiber reinforced, or unreinforced thermoplastic (see Figure 2).
Regarding claim 11, Coppola et al. discloses that the bearing is radially and axially surrounded by short-fiber reinforced, long-fiber reinforced, or unreinforced thermoplastic (see Figure 2).
Regarding claim 13, Coppola et al. discloses that the component comprises one or more fibers selected from the group consisting of: carbon fibers (Column 4 / Line 40), basalt fibers, aramid fibers, plastic fibers, cotton fibers, metal fibers, glass fibers, and combinations thereof.
Regarding claim 14, Coppola et al. discloses that the plastic fibers are selected from the group consisting of: polyamide fibers, polyester fibers, polyethylene fibers (Column 4 / Line 42), and combinations thereof.
Regarding claim 22, Coppola et al. discloses that the plastic of the fiber-reinforced plastic is selected from the group consisting of: polypropylene (PP), polyamide (PA) (Column 4 / Line 38), acrylonitrile butadiene styrene (ABS), polyethylene imine (PEI), polyphthalamide (PPA), polyphenylene sulfide (PPS), polyaryletherketone (PAEK), polyetherketoneketone (PEKK), polyetheretherketone (PEEK), and combinations thereof.
Regarding claim 23, Coppola et al. discloses that the plastic is selected from the group consisting of: polypropylene (PP), polyamide (PA) (Column 4 / Line 42), acrylonitrile butadiene styrene (ABS), polyethylene imine (PEI), polyphthalamide (PPA), polyphenylene sulfide (PPS), polyaryletherketone (PAEK), polyetherketoneketone (PEKK), polyetheretherketone (PEEK), and combinations thereof.
Regarding claim 24, Coppola et al. discloses that one or more fibers in the short-fiber reinforced thermoplastic and/or long-fiber reinforced thermoplastic is selected from the group consisting of: carbon fibers (Column 4 / Line 40), basalt fibers, aramid fibers, plastic fibers, cotton fibers, metal fibers, glass fibers, and combinations thereof.
Regarding claim 25, Coppola et al. discloses that the plastic fibers are selected from the group consisting of: polyamide fibers, polyester fibers, polyethylene fibers (Column 4 / Line 42), and combinations thereof.
Claims 1, 3, 12-14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (CN 104879646 A; see provided machine translation).
Regarding claim 1, Kang et al. discloses a rod end comprising:
a bearing (2), wherein the bearing is at least partially enclosed by a component (4) comprising a fiber-reinforced plastic (Page 6 / Third Paragraph) that extends, at least partially, in the form of a loop (see Figure 11) around the bearing.
Regarding claim 3, Coppola et al. discloses that the bearing and/or the component is at least partially enclosed by a plastic (Page 6 / Third Paragraph lists types of plastics).
Regarding claim 12, Kang et al. discloses that the bearing comprises a metallic material (Page 6 / First Paragraph; 2 is made of a metallic material), a plastic material, a fiber material, or a combination thereof.
Regarding claim 13, Kang et al. discloses that the component comprises one or more fibers selected from the group consisting of: carbon fibers (Page 6 / Third Paragraph lists carbon fiber), basalt fibers, aramid fibers, plastic fibers, cotton fibers, metal fibers, glass fibers, and combinations thereof.
Regarding claim 14, Kang et al. discloses that the plastic fibers are selected from the group consisting of: polyamide fibers, polyester fibers (Page 6 / Third Paragraph lists polyester fiber), polyethylene fibers, and combinations thereof.
Regarding claim 18, Kang et al. discloses that the rod end is in the form of a clevis (2 is a clevis).
Claims 1, 3, 12, 13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pazdirek (US 5,374,780).
Regarding claim 1, Pazdirek discloses a rod end comprising:
a bearing (60), wherein the bearing is at least partially enclosed by a component (20) comprising a fiber-reinforced plastic (glass fibers and resin) that extends, at least partially, in the form of a loop (see Figure 3) around the bearing.
Regarding claim 3, Pazdirek discloses that the bearing and/or the component is at least partially enclosed by a plastic (plastics are disclosed in Column 3 / Lines 64-67).
Regarding claim 12, Pazdirek discloses that the bearing comprises a metallic material (Column 4 / Lines 20-24), a plastic material, a fiber material, or a combination thereof.
Regarding claim 13, Pazdirek discloses that the component comprises one or more fibers selected from the group consisting of: carbon fibers, basalt fibers, aramid fibers, plastic fibers, cotton fibers, metal fibers, glass fibers (Column 3 / Lines 60-63), and combinations thereof.
Regarding claim 18, Pazdirek discloses that the rod end is in the form of a clevis (see Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10, 11, 13, 20, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 6,564,675 B1) in view of Dal Pra et al. (US 8,025,993 B2).
Regarding claim 1, Jiang discloses a rod end comprising:
a bearing (20), wherein the bearing is at least partially enclosed by a component comprising a fiber-reinforced material (carbon fiber) that extends, at least partially, in the form of a loop (see Figure 2) around the bearing.
Jiang does not disclose that the fiber is located in a plastic.
Dal Pra et al. teaches a carbon fiber (Column 4 / Line 49) that is incorporated in a matrix of a thermoplastic material (Column 4 / Lines 51-52).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fiber-reinforced material of Jiang to be incorporated in a matrix of a thermoplastic material, as taught by Dal Pra et al., for the purpose of providing a material that allows better bonding between the carbon fibers thus increasing the structural strength of the material.  Once Dal Pra et al. is taught onto Jiang, the carbon fiber material of Jiang would have the carbon fiber structure of Dal Pra et al.
Regarding claim 2, Jiang in view of Dal Pra et al. discloses that the fiber-reinforced plastic is a fiber reinforced thermoplastic (carbon fiber and thermoplastic).
Jiang in view of Dal Pra et al. does not disclose that the fiber is a continuous fiber.
Dal Pra et al. teaches a fiber (carbon fiber; Column 4 / Line 49) that is a continuous fiber (Column 4 / Lines 37-40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fiber of Jiang in view of Dal Pra et al. to be a continuous fiber, as taught by Dal Pra et al., for the purpose of providing a fiber material that has a greater amount of tensile strength than other forms of carbon fiber.
Regarding claim 3, Jiang in view of Dal Pra et al. discloses that the bearing and/or the component is at least partially enclosed by a plastic (thermoplastic taught by Dal Pra et al.).
Regarding claim 4, Jiang in view of Dal Pra et al. discloses that the plastic is a thermoplastic (thermoplastic taught by Dal Pra et al.).
Jiang in view of Dal Pra et al. does not disclose that the fiber is a short-fiber, a long-fiber, or unreinforced.
Dal Pra et al. teaches a carbon fiber (61a) that is formed as a short fiber (Column 4 / Lines 34-37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fiber of Jiang in view of Dal Pra et al. to be a short fiber, as taught by Dal Pra et al., for the purpose of providing a fiber that has very good feed-ability, good dispersibility, and allows for the user to optimize the quantity of fibers in the fiber-reinforced plastic.
Regarding claim 6, Jiang in view of Dal Pra et al. discloses that the plastic is a thermoplastic (thermoplastic taught by Dal Pra et al.).
Jiang in view of Dal Pra et al. does not disclose that the fiber is unidirectional continuous-fiber.
Dal Pra et al. teaches a carbon fiber (61a) that is formed as a unidirectional continuous fiber (Column 4 / Lines 22-24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fiber of Jiang in view of Dal Pra et al. to be a unidirectional continuous-fiber, as taught by Dal Pra et al., for the purpose of providing a fiber material that has a greater amount of tensile strength than other forms of carbon fiber.
Regarding claim 8, Jiang in view of Dal Pra et al. discloses that the bearing is fully enclosed one time or multiple times (since 40 goes all the away around the bearing and Dal Pra et al. is formed from multiple layers the structure can be viewed as fully surrounding the bearing) by fiber reinforced thermoplastic (the thermoplastic taught by Dal Pra et al.).
Jiang in view of Dal Pra et al. does not disclose that the fiber is a continuous fiber.
Dal Pra et al. teaches a fiber (carbon fiber; Column 4 / Line 49) that is a continuous fiber (Column 4 / Lines 37-40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fiber of Jiang in view of Dal Pra et al. to be a continuous fiber, as taught by Dal Pra et al., for the purpose of providing a fiber material that has a greater amount of tensile strength than other forms of carbon fiber.
Regarding claim 10, Jiang in view of Dal Pra et al. discloses that the component is connected to the enclosing short-fiber reinforced, long-fiber reinforced, or unreinforced thermoplastic (the carbon fiber and thermoplastic material forms the component thus meeting the claim limitation).
Regarding claim 11, Jiang in view of Dal Pra et al. discloses that the bearing si radially and axially surrounded by a thermoplastic (thermoplastic taught by Dal Pra et al.).
Jiang in view of Dal Pra et al. does not disclose that the fiber is a short-fiber, a long-fiber, or unreinforced.
Dal Pra et al. teaches a carbon fiber (61a) that is formed as a short fiber (Column 4 / Lines 34-37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fiber of Jiang in view of Dal Pra et al. to be a short fiber, as taught by Dal Pra et al., for the purpose of providing a fiber that has very good feed-ability, good dispersibility, and allows for the user to optimize the quantity of fibers in the fiber-reinforced plastic.
Regarding claim 13, Jiang discloses that the component comprises one or more fibers selected from the group consisting of: carbon fibers (Column 2 / Line 23), basalt fibers, aramid fibers, plastic fibers, cotton fibers, metal fibers, glass fibers, and combinations thereof.
Regarding claim 20, Jiang in view of Dal Pra et al. discloses that the loop fully surrounds the bearing multiple times (since 40 goes all the away around the bearing and Dal Pra et al. is formed from multiple layers the structure can be viewed as fully surrounding the bearing) and a thermoplastic (the thermoplastic taught by Dal Pra et al.) further secures the bearing axially on a lateral surface (one of the top and bottom sides of 20 in Figure 2) of the bearing.
Regarding claim 21, Jiang in view of Dal Pra et al. discloses that the plastic is a thermoplastic (thermoplastic taught by Dal Pra et al.).
Jiang in view of Dal Pra et al. does not disclose that the fiber is a short-fiber, a long-fiber, or unreinforced.
Dal Pra et al. teaches a carbon fiber (61a) that is formed as a short fiber (Column 4 / Lines 34-37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fiber of Jiang in view of Dal Pra et al. to be a short fiber, as taught by Dal Pra et al., for the purpose of providing a fiber that has very good feed-ability, good dispersibility, and allows for the user to optimize the quantity of fibers in the fiber-reinforced plastic.
Regarding claim 24, Jiang in view of Dal Pra et al. discloses that one or more fibers in the short-fiber reinforced thermoplastic and/or long-fiber reinforced thermoplastic is selected from the group consisting of: carbon fibers (Column 2 / Line 23; Jiang), basalt fibers, aramid fibers, plastic fibers, cotton fibers, metal fibers, glass fibers, and combinations thereof.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 6,564,675 B1) in view of Dal Pra et al. (US 8,025,993 B2) as applied to claim 1 above, and further in view of Bezin (US 4,811,626).
Regarding claim 12, Jiang in view of Dal Pra et al. discloses all of the claim limitations, see above, but does not disclose that the bearing comprises a metallic material, a plastic material, a fiber material, or a combination thereof.
Bezin teaches a bearing (2 or 3) that is made of a metallic material (Column 2 / Lines 47-48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing of Jiang in view of Dal Pra et al. to be made of a metallic material, as taught by Bezin, for the purpose of providing a bearing material that has good wear resistance.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 6,564,675 B1) in view of Dal Pra et al. (US 8,025,993 B2) as applied to claim 1 above, and further in view of McLain et al. (US 4,248,062).
Regarding claim 15, Jiang in view of Dal Pra et al. discloses that the component comprises one or more fibers (carbon fibers; Jiang) impregnated in thermoplastic material (thermoplastic taught by Dal Pra et al.).
Jiang in view of Dal Pra et al. does not disclose a fiber volume fraction of at least 30%.
McLain et al. teaches a fiber reinforced material having a fiber volume fraction of at least 30% (Column 1 / Lines 50-59).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fiber impregnated thermoplastic material of Jiang in view of Dal Pra et al. to have a fiber volume fraction of at least 30%, as taught by McLain et al., for the purpose of providing a material that has a sufficient amount of strength given the amount of fibers in the composite material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Terada (JP 3-161322 A) discloses a fiber-reinforced resin material that wraps around an eye of a suspension arm entirely multiple times.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656